Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 10/30/2018 has been reviewed.
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-10 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention as recited in claims 8-10 are addressed to "a hive table scanning device" that can be interpreted as referring to lines of programming within a computer system, rather than referring to the device as a physical object.   The claimed invention is also addressed to plurality of “unit” that can be interpreting as a hardware units or software module/functions. Therefore, Examiner interprets the claimed device as a software device.

The computer useable medium as recited in the claims 16-20 can be a transitory computer readable storage medium as well as transitory computer readable storage medium such as signal or “modulated data signal”.  Examiner interprets this medium as "communication media" and/or “transmission media”.  
Therefore, the claims are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefor not a composition of matter.
As such, the claims are not limited to statutory subject matter and are therefore non-statutory.

Allowable Subject Matter
Claims 1-7 and 11-15 are allowed. Claims 8-10 and 16-20 would be allowed once the aforementioned 35 U.S.C. 101 rejections are overcame. 
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art of record:
U.S. Patent Application Publication No. 20130166568 to Binkert et al. teaches a system and method of operating a query system includes retrieving objects from a data source, wherein each of the retrieved objects includes (i) data and (ii) metadata describing the data. The method includes dynamically creating a cumulative schema by inferring a schema from each of the retrieved objects and merging the inferred schema with the cumulative schema

U.S. Patent Application Publication No. 20180096000 to Harrison et al. teaches a system and method for identifying relationships between columns of one or more data tables are disclosed. In the disclosed method, a relationship indicator is computed for each of a plurality of column pairs, each column pair comprising respective first and second columns selected from the one or more data tables. The relationship indicator comprises a measure of a relationship (e.g. indicating a strength or likelihood of a relationship) between data of the first column and data of the second column. Relationships between columns of the data tables are then identified in dependence on the computed relationship indicators. The identified relationships may be used to create and execute data queries.
Prior art of record fails to disclose the combination of features  “acquiring update time information of a Hive table, wherein the update time information comprises an update cycle of the Hive table; determining an update cycle level corresponding to the update cycle according to a preset correspondence rule; determining a target scanning rule corresponding to the update cycle according to a preset correspondence table between the update cycle level and a preset scanning rule; and performing scan statistics to the Hive table according to the target scanning rule” as shown in the independent claim 1, and substantially similar in the claim 11.

The dependent claims are being definite, further limiting, and fully enabled by the specification.
After a search and a thorough examination of the present application and in light of the prior art made of record, claims 1-7 and 11-15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168